576 S.E.2d 324 (2003)
356 N.C. 656
G. William DOBO and wife, Barbara B. Dobo, Petitioners,
v.
ZONING BOARD OF ADJUSTMENT OF the CITY OF WILMINGTON and City of Wilmington, Respondents.
No. 256A02.
Supreme Court of North Carolina.
February 28, 2003.
*325 Kenneth A. Shanklin and Matthew A. Nichols Wilmington, for petitioner-appellants.
Thomas C. Pollard, City Attorney, and Dolores M. Williams, Assistant City Attorney, for respondent-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and the case is remanded to the Court of Appeals for further remand to the Superior Court, New Hanover County, for proceedings not inconsistent with the dissenting opinion.
REVERSED AND REMANDED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.